EXHIBIT 10.2

Exhibit A
to
Common Stock and Warrant Purchase Agreement

FORM OF WARRANT

NEITHER THIS WARRANT NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES
ACT”).  THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR UNLESS SUCH OFFER, SALE OR TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

VUBOTICS, INC.

COMMON STOCK WARRANT

No.

August              , 2006

 

VUBOTICS, INC., a Nevada corporation (the “Company”), hereby certifies that
                                                                , its
permissible transferees, designees, successors and assigns (collectively, the
“Holder”), for value received, is entitled to purchase from the Company at any
time commencing on the effective date (the “Effective Date”), which shall be the
date of the Closing (as defined in Common Stock and Purchase Agreement, dated as
of August 21, 2006, by and among the Company and the Purchasers listed on
Schedule 1 thereto), and terminating on the fifth anniversary of such date (the
“Termination Date”) up to                                   shares (each, a
“Share” and collectively the “Shares”) of the Company’s common stock, $.001 par
value per Share (the “Common Stock”), at an exercise price per Share equal to
SIXTY CENTS ($.60) (the “Exercise Price”).  The number of Shares purchasable
hereunder and the Exercise Price are subject to adjustment as provided in
Section 4 hereof.

1.                                       Method of Exercise; Payment.

(a)                                  Cash Exercise.  The purchase rights
represented by this Warrant may be exercised by the Holder, in whole or in part,
at any time, or from time to time, by the surrender of this Warrant (with the
notice of exercise form (the “Notice of Exercise”) attached hereto as Exhibit A
duly executed) at the principal office of the Company, and by payment to the
Company of an amount equal to the Exer­cise Price multiplied by the number of
the Shares being purchased, which amount may be paid, at the election of the
Holder, by (i) wire transfer or certified check payable to the order of the
Company,

1


--------------------------------------------------------------------------------




(ii) cancellation by the Holder of indebtedness or other obligations of the
Company to the Holder or (iii) a combination of (i) and (ii).  The person or
persons in whose name(s) any certificate(s) repre­senting Shares shall be
issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.

(b)                                 Net Issue Exercise. As to
                        (1) Shares which may be acquired by the Holder upon
exercise of this Warrant, in lieu of exercising this warrant pursuant to Section
l (a) hereof, the Holder may elect to receive a number of Shares equal to of the
value (as determined below) of such portion of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with Notice of Cashless Exercise annexed hereto as Exhibit
C duly executed; provided that the Net Issue Exercise set forth in this Section
1(b) is subject to adjustments set forth in Section 4 of this Warrant. In such
event, the Company shall issue to the Holder a number of Shares computed using
the following formula:

X = Y (A-B)

 

A

 

Where X

 

=

the number of Shares to be issued to the Holder.

Y

 

=

the number of Shares subject to this Warrant or, if only a portion of this
Warrant is being exercised, the portion of the Warrant being canceled (at the
time of such calculation).

A

 

=

the fair market value of one share of the Company’s Common Stock (at the date of
such calculation).

B

 

=

the Exercise Price (as adjusted to the date of such calculation).

 

--------------------------------------------------------------------------------

(1) 50% of the amount of the Shares.

 

(c)                                  Fair Market Value.  For purposes of this
Section 1, the fair market value of the Company’s Common Stock shall mean:

(i)                                     The average of the closing bid and asked
prices of the Company’s Common Stock quoted on the Nasdaq Stock Market or in the
Over-The-Counter Market Summary or the closing price quoted on any exchange on
which the Common Stock is listed, whichever is applicable, as published in the
The Wall Street Journal for the ten (10) trading days prior to the date of
determination of fair market value;

 


--------------------------------------------------------------------------------




(ii)                                  If the Company’s Common Stock is not
traded on the Nasdaq Stock Market or Over-The-Counter or on an exchange, the
fair market value of the Common Stock per share shall be agreed upon by the
parties hereto.  If parties cannot agree on the fair market value within five
(5) business days of delivery of the Notice of Exercise, the Board of Directors
in good faith shall determine the fair market value of the Common Stock;
provided, however, that the fair market value of the Common Stock shall be no
greater than the price at which the Company last sold its Common Stock or the
exercise price of its last granted options, whichever occurs later.

(d)                                 Stock Certificates.  In the event of any
exercise of the rights represented by this Warrant, as promptly as practicable
on or after the date of exercise and in any event within ten (10) days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of Shares issuable upon such exercise.  In the event this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of Shares for which this
Warrant may then be exercised.

(e)                                  Taxes.  The issuance of the Shares upon the
exercise of this Warrant, and the delivery of certificates or other instruments
representing such Shares, shall be made without charge to the Holder for any tax
or other charge in respect of such issuance.

2.                                       Warrant.

(a)                                  Exchange, Transfer and Replacement.  At any
time prior to the exercise hereof, this Warrant may be exchanged upon
presentation and surrender to the Company, alone or with other warrants of like
tenor of different denominations registered in the name of the same Holder, for
another warrant or warrants of like tenor in the name of such Holder exercisable
for the aggregate number of Shares as the warrant or warrants surrendered.

(b)                                 Replacement of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction,
or mutilation of this Warrant and, in the case of any such loss, theft, or
destruction, upon delivery of an indemnity agreement reasonably satisfactory in
form and amount to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company, at its expense, will
execute and deliver in lieu thereof, a new Warrant of like tenor.

(c)                                  Cancellation; Payment of Expenses.  Upon
the surrender of this Warrant in connection with any transfer, exchange or
replacement as provided in this Section 2, this Warrant shall be promptly
canceled by the Company.  The Holder shall pay all taxes and all other expenses
(including legal expenses, if any, incurred by the Holder or transferees) and
charges payable in connection with the preparation, execution and delivery of
Warrants pursuant to this Section 2.


--------------------------------------------------------------------------------




(d)                                 Warrant Register.  The Company shall
maintain, at its principal executive offices (or at the offices of the transfer
agent for the Warrant or such other office or agency of the Company as it may
designate by notice to the holder hereof), a register for this Warrant (the
“Warrant Register”), in which the Company shall record the name and address of
the person in whose name this Warrant has been issued, as well as the name and
address of each transferee and each prior owner of this Warrant.

3.                                             Rights and Obligations of Holders
of this Warrant.  The Holder of this Warrant shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity; provided, however, that in the event any certificate representing shares
of Common Stock or other securities is issued to the holder hereof upon exercise
of this Warrant, such holder shall, for all purposes, be deemed to have become
the holder of record of such Common Stock on the date on which this Warrant,
together with a duly executed Election to Purchase, was surrendered and payment
of the aggregate Exercise Price was made, irrespective of the date of delivery
of such Common Stock certificate.

4.                                             Adjustments.

(a)                                  Stock Dividends, Reclassifications,
Recapitalizations, Etc.  In the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.

(b)                                 Cash Dividends and Other Distributions.  In
the event that at any time or from time to time the Company shall distribute to
all holders of Common Stock (i) any dividend or other distribution of cash,
evidences of its indebtedness, shares of its capital stock or any other
properties or securities or (ii) any options, warrants or other rights to
subscribe for or purchase any of the foregoing (other than in each case, (w) the
issuance of any rights under a shareholder rights plan, (x) any dividend or
distribution described in Section 4(a), (y) any rights, options, warrants or
securities described in Section 4(c) and (z) any cash dividends or other cash
distributions from current or retained earnings), then the number of shares of
Common Stock issuable upon the exercise of this Warrant shall be increased to a
number determined by multiplying the number of shares of Common Stock issuable
upon the exercise of this Warrant


--------------------------------------------------------------------------------




immediately prior to the record date for any such dividend or distribution by a
fraction, the numerator of which shall be such Current Market Value (as
hereinafter defined) per share of Common Stock on the record date for such
dividend or distribution, and the denominator of which shall be such Current
Market Value per share of Common Stock on the record date for such dividend or
distribution less the sum of (x) the amount of cash, if any, distributed per
share of Common Stock and (y) the fair value (as determined in good faith by the
Board of Directors of the Company, whose determination shall be evidenced by a
board resolution, a copy of which will be sent to the Holders upon request) of
the portion, if any, of the distribution applicable to one share of Common Stock
consisting of evidences of indebtedness, shares of stock, securities, other
property, warrants, options or subscription or purchase rights; and the Exercise
Price shall be adjusted to a number determined by dividing the Exercise Price
immediately prior to such record date by the above fraction.  Such adjustments
shall be made whenever any distribution is made and shall become effective as of
the date of distribution, retroactive to the record date for any such
distribution.  No adjustment shall be made pursuant to this Section 4(b) which
shall have the effect of decreasing the number of shares of Common Stock
issuable upon exercise of this Warrant or increasing the Exercise Price.

(c)                                  Combination: Liquidation.  (i) In the event
of a Combination (as defined below), each Holder shall have the right to receive
upon exercise of the Warrant the kind and amount of shares of capital stock or
other securities or property which such Holder would have been entitled to
receive upon or as a result of such Combination had such Warrant been exercised
immediately prior to such event (subject to further adjustment in accordance
with the terms hereof).  Unless paragraph (ii) is applicable to a Combination,
the Company shall provide that the surviving or acquiring Person (the “Successor
Company”) in such Combination will assume by written instrument the obligations
under this Section 4 and the obligations to deliver to the Holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
Holder may be entitled to acquire. “Combination” means an event in which the
Company consolidates with, mergers with or into, or sells all or substantially
all of its assets to another Person, where “Person” means any individual,
corporation, partnership, joint venture, limited liability company, association,
joint-stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other entity; (ii)  In the event
of (x) a Combination where consideration to the holders of Common Stock in
exchange for their shares is payable solely in cash or (y) the dissolution,
liquidation or winding-up of the Company, the Holders shall be entitled to
receive, upon surrender of their Warrant, distributions on an equal basis with
the holders of Common Stock or other securities issuable upon exercise of the
Warrant, as if the Warrant had been exercised immediately prior to such event,
less the Exercise Price.  In case of any Combination described in this
Section 4, the surviving or acquiring Person and, in the event of any
dissolution, liquidation or winding-up of the Company, the Company, shall
deposit promptly with an agent or trustee for the benefit of the Holders of the
funds, if any, necessary to pay to the Holders the amounts to which they are
entitled as described above.  After such funds and the surrendered Warrant are
received, the Company is required to deliver a check in such amount as is
appropriate (or, in the case or consideration other than cash, such other
consideration as is appropriate) to such


--------------------------------------------------------------------------------




Person or Persons as it may be directed in writing by the Holders surrendering
such Warrant.

(d)           In the event that prior to the first anniversary of the Effective
Date Deadline, as defined in the Registration Rights Agreement, dated August 21,
2006, the Company issues or is deemed to have issued any Additional Stock (as
defined below) for a consideration per share less than the Exercise Price in
effect immediately prior to the issuance of such Additional Stock, the Exercise
Price in effect immediately prior to each such issuance shall forthwith be
adjusted to a price equal to the price paid per share for such Additional Stock.
In the case of the issuance of Additional Stock for cash, the consideration
shall be deemed to be the amount of cash paid therefor before deducting any
reasonable discounts, commissions or other expenses allowed, paid or incurred by
the Company for any underwriting or otherwise in connection with the issuance
and sale thereof. In the case of the issuance of the Additional Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair value thereof as determined in good faith by
the Board of Directors of the Company. For purposes of this Section 4(d), the
term “Additional Stock” means any Common Stock or securities which  by their
terms are convertible into or exchangeable for Common Stock or options to
purchase or rights to subscribe for such convertible or exchangeable securities,
except for: (i) up to 600,000 shares issued under any Company’s Employee Stock
Option Plan; (ii) shares issued for consideration other than cash pursuant to a
merger, consolidation, acquisition, or similar business combination approved by
the Board; (iii) shares issued pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement or debt financing from a bank or
similar financial institution approved by the Board; (iv) the exercise of any
Warrant outstanding on the date hereof; (v) up to 600,000 shares issued to
consultants of the Company pursuant to any stock or option plan duly adopted by
a majority of the non-employee members of the Board of Directors of the Company
or a majority of the members of a committee of non-employee directors
established for such purpose; and (vi) shares issued with the prior written
consent of the majority of the Purchasers. The consideration paid for Additional
Stock which is options, warrants or convertible securities shall be deemed to be
the sum of the consideration per share paid for such securities plus the
additional consideration per share, if any, payable by the holder of such
securities to acquire the Common Stock upon exercise, exchange or conversion of
such securities. If the Exercise Price is adjusted pursuant to this Section
4(d), then the number of shares of Common Stock for which this Warrant may be
exercised immediately before such adjustment shall be adjusted by multiplying
such number by a fraction, the numerator of which is the Exercise Price
immediately before such event and the denominator of which is the Exercise Price
immediately after such event.

(e)                                  Notice of Adjustment.  Whenever the
Exercise Price or the number of shares of Common Stock and other property, if
any, issuable upon exercise of the Warrant is adjusted, as herein provided, the
Company shall deliver to the holders of the Warrant in accordance with
Section 10 a certificate of the Company’s Chief Financial Officer setting forth,
in reasonable detail, the event requiring the adjustment and the method by which
such adjustment was calculated (including a description of the basis on which
(i) the Board of Directors determined the fair value of any evidences of


--------------------------------------------------------------------------------




indebtedness, other securities or property or warrants, options or other
subscription or purchase rights and (ii) the Current Market Value of the Common
Stock was determined, if either of such determinations were required), and
specifying the Exercise Price and number of shares of Common Stock issuable upon
exercise of  Warrant after giving effect to such adjustment.

(f)                                    Notice of Certain Transactions.  In the
event that the Company shall propose (a) to pay any dividend payable in
securities of any class to the holders of its Common Stock or to make any other
non-cash dividend or distribution to the holders of its Common Stock, (b) to
offer the holders of its Common Stock rights to subscribe for or to purchase any
securities convertible into shares of Common Stock or shares of stock of any
class or any other securities, rights or options, (c) to effect any capital
reorganization, reclassification, consolidation or merger affecting the class of
Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the time limits specified below, send to each Holder a notice of such proposed
action or offer.  Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register (as defined in Section 2(d)), which shall
specify the record date for the purposes of such dividend, distribution or
rights, or the date such issuance or event is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed, and shall briefly indicate the effect of such action on the Common Stock
and on the number and kind of any other shares of stock and on other property,
if any, and the number of shares of Common Stock and other property, if any,
issuable upon exercise of each Warrant and the Exercise Price after giving
effect to any adjustment pursuant to Section 4 which will be required as a
result of such action.  Such notice shall be given as promptly as possible and
(x) in the case of any action covered by clause (a) or (b) above, at least ten
(10) days prior to the record date for determining holders of the Common Stock
for purposes of such action or (y) in the case of any other such action, at
least twenty (20) days prior to the date of the taking of such proposed action
or the date of participation therein by the holders of Common Stock, whichever
shall be the earlier.

(g)           Current Market Value.  “Current Market Value” per share of Common
Stock or any other security at any date means (i) if the security is not
registered under the Securities Exchange Act of 1934 and/or traded on a national
securities exchange, quotation system or bulletin board, as amended (the
“Exchange Act”), (a) the value of the security, determined in good faith by the
Board of Directors of the Company and certified in a board resolution, based on
the most recently completed arm’s-length transaction between the Company and a
Person other than an affiliate of the Company or between any two such Persons
and the closing of which occurs on such date or shall have occurred within the
six-month period preceding such date, or (b) if no such transaction shall have
occurred within the six-month period, the value of the security as determined by
an independent financial expert or an agreed upon financial valuation model or
(ii) if the security is registered under the Exchange Act and/or traded on a
national securities exchange, quotation system or bulletin board, the average of
the daily closing bid prices (or  the equivalent in an over-the-counter market)
for each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the common Stock is
being traded (each, a “Trading Day”) during the


--------------------------------------------------------------------------------




period commencing thirty (30) days before such date and ending on the date one
day prior to such date.

5.                                             Registration Rights.  The Holder
is entitled to the benefit of such registration rights in respect of the Shares
as are set forth in the Registration Rights Agreement dated as of August 21,
2006 by and between the Company and the Holder.

6.                                             Fractional Shares.  In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
issue an additional whole share in lieu of that fractional share, calculated on
the basis of the Exercise Price.

7.                                             Legends.  Prior to issuance of
the shares of Common Stock underlying this Warrant, all such certificates
representing such shares shall bear a restrictive legend to the effect that the
Shares represented by such certificate have not been registered under the 1933
Act, and that the Shares may not be sold or transferred in the absence of such
registration or an exemption therefrom, such legend to be substantially in the
form of the bold-face language appearing at the top of Page 1 of this Warrant.

8.                                             Disposition of Warrants or
Shares.  The Holder of this Warrant, each transferee hereof and any holder and
transferee of any Shares, by his or its acceptance thereof, agrees that no
public distribution of Warrants or Shares will be made in violation of the
provisions of the 1933 Act.  Furthermore, it shall be a condition to the
transfer of this Warrant that any transferee thereof deliver to the Company his
or its written agreement to accept and be bound by all of the terms and
conditions contained in this Warrant.

9.                                             Merger or Consolidation.  The
Company will not merge or consolidate with or into any other corporation, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another corporation, unless the corporation resulting from such
merger or consolidation (if not the Company), or such transferee corporation, as
the case may be, shall expressly assume, by supplemental agreement reasonably
satisfactory in form and substance to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.

10.                                       Notices.  Except as otherwise
specified herein to the contrary, all notices, requests, demands and other
communications required or desired to be given hereunder shall only be effective
if given in writing by certified or registered U.S. mail with return receipt
requested and postage prepaid; by private overnight delivery service (e.g.
Federal Express); by facsimile transmission (if no original documents or
instruments must accompany the notice); or by personal delivery.  Any such
notice shall be deemed to have been given (a) on the business day immediately
following the mailing thereof, if mailed by certified or registered U.S. mail as
specified above; (b) on the business day immediately following deposit with a
private overnight delivery service if sent by said service; (c) upon receipt of
confirmation of transmission if sent by facsimile transmission; or (d) upon
personal delivery of the notice.  All such notices shall be sent to


--------------------------------------------------------------------------------




the following addresses (or to such other address or addresses as a party may
have advised the other in the manner provided in this Section 10):

if to the Company:

Vubotics, Inc.

 

5555 Glenridge Connector

 

Atlanta, Georgia 30342

 

Attention:

 

 

 

Facsimile:

 

 

 

 

with copy to:

Sichenzia Ross Friedman Ference LLP

 

1065 Avenue of the Americas, 21st Floor

 

New York, NY 10018

 

Attention: Darrin M. Ocasio, Esq.

 

Facsimile: (212) 930-9725

 

 

if to the Holder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Facsimile:

 

 

 

Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.

11.                                       Limitation on Exercise.
Notwithstanding anything to the contrary contained herein, the number of shares
of Common Stock that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. Each delivery of an
Exercise Notice hereunder will constitute a representation by the Holder that it
has evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. This provision shall not restrict the number
of shares of Common Stock which a Holder may receive or beneficially own in
order to determine the amount of securities or other consideration that such
Holder may receive in the event of a


--------------------------------------------------------------------------------




merger or other business combination or reclassification involving the Company.
This restriction may not be waived without the consent of the Holder.

12.                                       Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed in the State of New York.

13.                                       Successors and Assigns.  This Warrant
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

14.                                       Headings.  The headings of various
sections of this Warrant have been inserted for reference only and shall not
affect the meaning or construction of any of the provisions hereof.

15.                                       Severability. If any provision of this
Warrant is held to be unenforceable under applicable law, such provision shall
be excluded from this Warrant, and the balance hereof shall be interpreted as if
such provision were so excluded.

16.                                       Modification and Waiver.  This Warrant
and any provision hereof may be amended, waived, discharged or terminated only
by an instrument in writing signed by the Company and the Holder.

17.                                       Specific Enforcement.  The Company and
the Holder acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Warrant were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Warrant and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which either of them may be entitled by law or equity.

18.                                       Assignment.  Subject  to prior written
approval by the Company, this Warrant may be transferred or assigned, in whole
or in part, at any time and from time to time by the then Holder by submitting
this Warrant to the Company together with a duly executed Assignment in
substantially the form and substance of the Form of Assignment which accompanies
this Warrant, as Exhibit B hereto, and, upon the Company’s receipt hereof, and
in any event, within five (5) business days thereafter, the Company shall issue
a warrant to the Holder to evidence that portion of this Warrant, if any as
shall not have been so transferred or assigned.

19.                                       Redemption Right of the Company. 
Should at any time after both (a) a registration statement covering the resale
by the Holder of all Shares which the Holder may purchase upon exercise of this
Warrant be declared effective by the Securities and Exchange Commission and (b)
the closing sales price of the Common Stock of the Company on its principal
trading market shall be $1.80 or greater per share (as such price shall be
appropriately adjusted for stock splits, stock dividends, combinations,
recapitalizations and the like) for ten (10) consecutive Trading Days, as
reported by the Over-The-Counter Bulletin Board (or, if the Over-The-Counter
Bulletin Board is not then


--------------------------------------------------------------------------------




representing such prices, by a comparable reporting service of national
reputation selected by the Company), the Company may, at its sole option, force
conversion of up to 50% of the outstanding Warrants by requiring the Holder to
exercise the Warrants at a purchase price of $0.60 per Share (as appropriately
adjusted for stock splits, stock dividends, combinations, recapitalizations and
the like); provided that the Company shall give the Holder fifteen (15) days’
prior written notice


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

VUBOTICS, INC.

 

 

Date: August     , 2006

By:

 

 

 

Name:

 

Title:    President and Chief Executive Officer

 


--------------------------------------------------------------------------------


EXHIBIT A
TO
WARRANT CERTIFICATE

ELECTION TO PURCHASE

To Be Executed by the Holder
in Order to Exercise the Warrant

The undersigned Holder hereby elects to purchase                    Shares
pursuant to the attached Warrant, and requests that certificates for securities
be issued in the name of:


(Please type or print name and address)



(Social Security or Tax Identification Number)

and delivered

to:
                                                                                                                             .

(Please type or print name and address if different from above)

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of
$                            by check, money order or wire transfer payable in
United States currency to the order of VUBOTICS, INC.

HOLDER:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

Dated:

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT B
TO
WARRANT

FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
                            the right represented by the within Warrant to
purchase                        shares of Common Stock of Vubotics, Inc., a
Nevada corporation, to which the within Warrant relates, and appoints
                            Attorney to transfer such right on the books of
Vubotics, Inc., a Nevada corporation, with full power of substitution of
premises.

Dated:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

(signature must conform to name of holder as specified on the fact of the
Warrant)

 

 

 

 

 

 

 

 

 

 

 

Address:

 

Signed in the presence of :

 

Dated:

2


--------------------------------------------------------------------------------




EXHIBIT C
TO
WARRANT

NOTICE OF EXERCISE OF COMMON STOCK WARRANT
PURSUANT TO NET ISSUE (“CASHLESS”) EXERCISE PROVISIONS

Vubotics, Inc.
5555 Glenridge Connector
Suite 200
Atlanta, Georgia 30342

Number of Shares
of Common Stock
to be Issued Under
this Notice:

CASHLESS EXERCISE

Gentlemen:

The undersigned, registered holder of the Warrant to Purchase Common Stock
delivered herewith (“Warrant”) hereby irrevocably exercises such Warrant for,
and purchases thereunder, shares of the Common Stock of VUBOTICS, INC., a Nevada
corporation, as provided below.  Capitalized terms used herein, unless otherwise
defined herein, shall have the meanings given in the Warrant.  The portion of
the Aggregate Price (as hereinafter defined) to be applied toward the purchase
of Common Stock pursuant to this Notice of Exercise is $                ,
thereby leaving a remainder Aggregate Price (if any) equal to
$                .  Such exercise shall be pursuant to the net issue exercise
provisions of Section 1(b) of the Warrant. Therefore, the holder makes no
payment with this Notice of Exercise.  The number of shares to be issued
pursuant to this exercise shall be determined by reference to the formula in
Section 1(b) of the Warrant which requires the use of the fair market value (as
defined in Section 1(c) of the Warrant) of the Company’s Common Stock on the
business day immediately preceding the day on which this Notice is received by
the Company.  To the extent the foregoing exercise is for less than the full
Aggregate Price of the Warrant, the remainder of the Warrant representing a
number of Shares equal to the quotient obtained by dividing the remainder of the
Aggregate Price by the Warrant Price (and otherwise of like form, tenor and
effect) may be exercised under Section 1(b) of the Warrant. For purposes of this
Notice the term “Aggregate Price” means the product obtained by multiplying (i)
the number of shares of Common Stock for which the Warrant is exercisable times
the Warrant Price; provided that, upon exercise of this Warrant using the
cashless method set out in Section 1 (b) of the Warrant, in lieu of exercising
this warrant pursuant to Section l (a) of the Warrant, the Holder may acquire
only up to 50% of the number of Shares which the Holder may otherwise been
entitled to exercise pursuant to said Section 1(a).

Signature:

 

 

Address:

 

 

Date:

 

 

 

3


--------------------------------------------------------------------------------